United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                November 16, 2004

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 04-30178
                           Summary Calendar



VINCENT LEWIS,

                                      Plaintiff-Appellant,

versus

SAMUEL POOLE; CITY OF NEW ORLEANS,

                                      Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                      USDC No. 02-CV-2783-N
                       --------------------

Before JONES, BARKSDALE and PRADO, Circuit Judges.

PER CURIAM:*

     Vincent Lewis filed a complaint under 42 U.S.C. § 1983

against Samuel Poole and the City of New Orleans.    At jury

selection, Lewis challenged the defendants’ use of peremptory

strikes under Batson v. Kentucky, 476 U.S. 79 (1986).        Defense

counsel stated that he struck two jurors on “instinct.”         The

magistrate judge denied Lewis’s Batson challenge.

     Following a verdict for the defendants, Lewis sought a new

trial based on an asserted Batson violation.     Over Lewis’s


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
objection, the magistrate judge conducted an evidentiary hearing

to allow defense counsel to put on the record additional reasons

for striking two jurors.   Defense counsel stated that the jurors

had been struck because they were from an area of Louisiana that

was notoriously plaintiff-friendly, and because they held lower

income, traditionally subservient jobs.    The magistrate judge

determined that there had been no Batson violation and denied

Lewis’s motion.   Lewis timely appealed.

     Lewis argues that the magistrate judge erred by accepting

“instinct” as an explanation for the peremptory strikes.    He also

contends that the magistrate judge erred in permitting defense

counsel to put additional reasons on the record.

     The “decisions of this court have made it plain that the

process of choosing a jury may be influenced by the ‘intuitive

assumptions’ of the attorneys.”   United States v. Bentley-Smith,

2 F.3d 1368, 1374 (5th Cir. 1993).   As no discriminatory intent

is inherent in defense counsel’s explanation that he relied on

“instinct,” the explanation must be deemed race-neutral.    See

Purkett v. Elem, 514 U.S. 765, 767-68 (1995).    In addition, the

magistrate judge did not abuse her discretion in conducting an

evidentiary hearing to allow defense counsel to further specify

on the record additional reasons for his peremptory challenges.

See United States v. Romero-Reyna, 889 F.2d 559, 561 n.6 (5th

Cir. 1989).

     The judgment of the district court is AFFIRMED.